DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al (US 20210074295) in view of WATANABE et al (WO/2020/152773).
Regarding claim 1, Moreno discloses a robot for providing a guidance service in a first language using artificial intelligence (abstract), the robot comprising: 
a microphone configured to receive voice data (¶23 e.g. microphone); 
a camera configured to acquire image data (¶23 camera); 
an output unit (¶23 speaker, display panel, etc.); and
a processor configured to determine, based on one or more of the voice data or the image data, a second language used to provide the guidance service, change the language used to provide the guidance service from the first language to the second language, based on a determination that the second language is different from the first language and output the guidance service through the output unit in the changed second language (¶38 speech recognition engine 134 may use one or more other signals 265, in addition to entropy scores, to select target language 270; ¶42 other user 101B asks, in Chinese, the question; Accordingly, the output of the Chinese STT model may be employed instead, and downstream processing may or may not likewise employ Chinese models and/or elements).
Moreno fails to specifically teach wherein determining the second language comprises: based on (i) a first language candidate obtained based on the voice data and (ii) a second language candidate 
WATANABE teaches wherein determining the second language comprises: based on (i) a first language candidate obtained based on the voice data (¶23-25 The voice processing part 12 receives the voice input of the customer, acquires voice data, and outputs the voice data to a control part 16; A control part 16 specifies a voice recognition language which is a language corresponding to the voice on the basis of the voice data) and (ii) a second language candidate obtained based on a passport recognized from the image data, the first language candidate is determined as the second language (¶25-26 A control part 16 specifies a language corresponding to nationality, which is a language corresponding to the nationality included in the character information. The automatic adjustment machine 10 previously stores information (nationality language correspondence information) in which nationality and language (official language in the country of nationality) are associated with each other, and can specify one or more languages (nationality corresponding language) on the basis of the nationality acquired from the passport; the control unit (16) can instruct the display reception unit (13) to display a screen corresponding to the speech recognition language or the nationality-corresponding language (therefore the first language candidate is determined as the second language as one option).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein determining the second language comprises: based on (i) a first language candidate obtained based on the voice data and (ii) a second language candidate obtained based on a passport recognized from the image data, the first language candidate is determined as the second language from WATANABE into the robot as disclosed by Moreno. The motivation for doing this is to provide machines capable of coping with multiple languages.
(Fig. 5 memory 524) configured to store a language recognition model (¶26 speech recognition engine 134 can utilize one or more speech recognition models 136; speech recognition model can be for a corresponding language), wherein the processor is further configured to convert the voice data into text data and determine the second language corresponding to the voice data using the converted text data and the language recognition model (¶26-28 a speech recognition engine 134 that can process audio data received at assistant interface 128 to determine text and/or other semantic representation(s) of a spoken utterance embodied in the audio data; multiple speech recognition models 136 for multiple different languages can be utilized in processing of audio data to generate multiple candidate), and wherein the language recognition model is an artificial neural network based model supervised-learned by a deep learning algorithm or a machine learning algorithm (¶27 the speech recognition models 136 each include one or machine learning models (e.g., neural network models) and/or statistical models for determining text (or other semantic representation) that corresponds to a spoken utterance embodied in audio data).

Regarding claims 8-9 (drawn to a method):               
The proposed combination of Moreno and WATANABE, explained in the rejection of claims 1-2, renders obvious the steps of the method of claims 8-9 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the argument similar to that presented above for claims 1-2 are equally applicable to claims 8-9.

Claims 3-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moreno and WATANABE as applied to claim 1 and 8 above, and further in view of Anorga et al (US 20180336226).

Anorga teaches wherein determining the second language comprises: recognizing a language based on a shape of the recognized passport or text described on the passport, and determining the recognized language as the second language (¶30 trained model enables the inference engine to recognize features from any input image and determine one or more image categories; ¶52 images suitable for a suggested action or automatic execution of an application may include…e.g. passport; ¶55 applying OCR techniques may include performing OCR using a machine -learning application that includes an inference engine that is trained to perform character, word, or sentence recognition; there may be more than one trained models, e.g., a model for English language, a model for Russian language, etc).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein determining the second language comprises: recognizing a language based on a shape of the recognized passport or text described on the passport, and determining the recognized language as the second language from Anorga into the robot as disclosed by the combination of Moreno and WATANABE. The motivation for doing this is to improve systems and methods for analyzing images.

Regarding claim 4, the combination of Moreno, WATANABE, and Anorga discloses the robot according to claim 3, further comprising a memory (Anorga Fig. 9 memory 904) configured to store an object recognition model for recognizing an object using a deep learning algorithm or a machine learning algorithm (Anorga ¶30 the image classifier may be a machine -learning application that implements a trained model and an inference engine. The trained model enables the inference engine to recognize features from any input image and determine one or more image categories), wherein the processor is further configured to recognize the passport from the image data using the object recognition model (Anorga ¶59-60 model may be trained such that an inference engine that applies the trained model can recognize specific categories of images; such categories may include… documents (e.g., driver's license, passport, etc.)).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of a memory configured to store an object recognition model for recognizing an object using a deep learning algorithm or a machine learning algorithm, wherein the processor is further configured to recognize the passport from the image data using the object recognition model from Anorga into the robot as disclosed by the combination of Moreno and WATANABE. The motivation for doing this is to improve systems and methods for analyzing images.

Regarding claims 10-11 (drawn to a method):               
The proposed combination of Moreno, WATANABE, and Anorga, explained in the rejection of claims 3-4, renders obvious the steps of the method of claims 10-11 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claims 3-4 are equally applicable to claims 10-11.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 8-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KEVIN KY/Primary Examiner, Art Unit 2669